State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 6, 2014                   518809
________________________________

In the Matter of SCOTTIE
   MORRISON,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., Stein, Garry, Rose and Clark, JJ.

                             __________


     Scottie Morrison, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner was scanned with a hand scanner that activated
near his waist, prompting a strip frisk to be authorized. He
attempted to retrieve an item from his waist when his wrist
restraints were removed for the frisk, and correction officers
were obliged to subdue him. He was thereafter charged in a
misbehavior report with attempting to assault staff and failing
to comply with frisk procedures. A sharpened piece of metal was
recovered from the area soon after the incident occurred, and
                              -2-                  518809

petitioner was charged in a second misbehavior report with
possessing a weapon. Following a combined tier III disciplinary
hearing on both reports, he was found guilty of failing to comply
with frisk procedures and possessing a weapon. The determination
was affirmed upon administrative review, and this CPLR article 78
proceeding ensued.

      We confirm. Substantial evidence, in the form of the
misbehavior reports, related documentation and hearing testimony,
supports the determination of guilt (see Matter of Fowler v
Fischer, 106 AD3d 1344, 1345 [2013], lv denied 21 NY3d 865
[2013]; Matter of Jackson v Fischer, 98 AD3d 766, 767 [2012]).
Petitioner was not charged with disobeying a direct order and,
contrary to his contention, no direct order to comply with
established frisk procedures was necessary. Rather, his actions
in forecfully attempting to reach into his waistband and the
ensuing struggle were sufficient evidence of his active
resistance and failure to comply with the efforts to frisk him.
His remaining claims, to the extent preserved, have been
considered and found to lack merit.

     Lahtinen, J.P., Stein, Garry, Rose and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court